NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT

DEPARTMENT OF HIGHWAY               )
SAFETY AND MOTOR VEHICLES,          )
                                    )
           Petitioner,              )
                                    )
v.                                  )                   Case No. 2D13-4258
                                    )
KEITH GAPUTIS,                      )
                                    )
           Respondent.              )
___________________________________ )

Opinion filed August 8, 2014.

Petition for Writ of Certiorari to the Circuit
Court for the Sixth Judicial Circuit for
Pinellas County; sitting in its appellate
capacity.

Stephen D. Hurm, General Counsel and
Damaris E. Reynolds, Assistant General
Counsel, Department of Highway Safety &
Motor Vehicles, Tallahassee, for Petitioner.

Anne Morris of Isaak Law, PLLC, Tampa,
for Respondent.




LaROSE, Judge.
              The Department of Highway Safety & Motor Vehicles seeks certiorari relief

from the circuit court's order granting Keith Gaputis's writ of prohibition. We have

jurisdiction. See Fla. R. App. P. 9.030(b)(2)(B). We deny the petition.

              This case involves a driver's license suspension. See § 322.2615(1), Fla.

Stat. (2011). After a formal review hearing, see § 322.2615(6), the Department entered

a final order upholding Mr. Gaputis's license suspension. By certiorari petition to the

circuit court, Mr. Gaputis challenged the Department's final order. See

§§ 322.2615(14), .31. He argued that he had been denied procedural due process in

the Department's administrative hearing process. The circuit court agreed, granted the

petition, and quashed the Department's final order.

              The circuit court did not remand the matter to the Department. However,

the Department attempted to proceed with another formal administrative review hearing.

Mr. Gaputis then filed a petition for writ of prohibition in the circuit court because his

suspension period had expired. The circuit court granted the petition. It found

controlling McLaughlin v. Department of Highway Safety & Motor Vehicles, 128 So. 3d
815, 815 (Fla. 2d DCA 2012) (noting that when the Department administratively

suspends a driver's license, and the suspension period expires while a matter is under

review but the department seeks further formal administrative hearings, the circuit court

should quash the administrative order, rather than quash and remand for further

proceedings; "no further proceedings are necessary on remand because the issue of

the validity of the suspension of [the] driver's license is moot").

              The Department now claims, incorrectly, that the circuit court applied the

wrong law. As we recently stated in Forth v. Department of Highway Safety & Motor



                                             -2-
Vehicles, 39 Fla. L. Weekly D1352 (Fla. 2d DCA June 27, 2014), McLaughlin is the

correct applicable law.


             Petition denied.




ALTENBERND and KELLY, JJ., Concur.




                                        -3-